DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 10/27/2021.
No claims are new. 
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montgomery (US 2016/0051812 A1).
Re. claims 1-2 and 20, Montgomery teaches an electrical stimulation system/non-transitory computer-readable medium having stored thereon instructions for execution by a processor (abstract), comprising: 

a processor coupled to the lead and configured to perform actions (paragraph 0011), comprising: 
directing delivery of an electrical pulse through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of a patient (paragraph 0011 – “The system includes…at least one processor in communication with the recording electrode and the at least one stimulator…cause the at least one processor to perform the operations of stimulating the peripheral nervous system of the patient”); and 
directing discrete measurement of an electrical characteristic of the tissue using at least one of the stimulation electrodes of the at least one electrical stimulation lead during, and after, delivery of the electrical pulse to the tissue of the patient (paragraph 0040 – “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”; LFPs can be measured during and after a stimulated state).

Re. claim 3, Montgomery further teaches wherein the at least one electrical pulse is a therapeutic stimulation pulse (paragraph 0051 – “The following DBS frequencies were used, high frequency stimulation found to be therapeutically effective during prior routine clinical care and 70, 20 and 0 pps”).

Re. claim 4, Montgomery further teaches wherein the at least one electrical pulse is not a therapeutic stimulation pulse (paragraph 0052 – “Attempting to use the same electrode configurations and stimulation parameters across all subjects risks sub-optimal stimulation for some subjects and thus, confound the investigation to determine therapeutic mechanisms”).

Re. claim 6, Montgomery further teaches wherein directing delivery comprises directing delivery of the at least one electrical pulse through two of the stimulation electrodes (paragraph 0074 – “As shown schematically in FIG. 7, these include a combined system including surface electrodes (5) for stimulation of superficial nerves…”).

Re. claim 10, Montgomery further teaches wherein directing discrete measurement comprises directing discrete measurement of the electrical characteristic of the tissue using two of the stimulation electrodes (paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”; figure 9 – mini-electrodes used for stimulation).

Re. claim 13, Montgomery further teaches wherein the actions further comprise analyzing the discrete measurements to identify a temporal or spatial variation of the electrical characteristic (paragraphs 0009-0010 describe calculating distance r to record variations “from the point on the recording electrode where the evoked potential is largest to a source of the evoked potential”).

Re. claim 17, Montgomery further teaches wherein the at least one electrical pulse comprises at least two phases (figures 1-2) and directing discrete measurement comprises directing at least one measurement during each of the phases of the at least one electrical pulse ((paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”).

Re. claim 18-19, Montgomery further teaches wherein directing discrete measurement comprises directing discrete measurement to start or end only after occurrence of a triggering event; and wherein directing discrete measurement comprises directing discrete measurement only during scheduled measurement periods with no measurement occurring during scheduled measurement-off periods (paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”).

Claims 5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2016/0051812 A1) as applied to claims 1-4, 6, 10, 13, and 17-20  above, and further in view of Goetz (US 2010/0030286 A1).
Re. claim 5, Montgomery teaches all of the elements of the claimed invention as stated above, but does not teach wherein the at least one electrical pulse has an intensity that is at a sub-perception level, but Goetz teaches an electrical stimulation system wherein the at least one electrical pulse has an intensity that is at a sub-perception level (paragraph 0073 – pulses may occur at sub-threshold voltages such that the patient cannot feel the pulses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-perception level stimulation into the system of Montgomery in order to, for example, test for lead functionality (paragraph 0073).

Re. claim 7, Montgomery teaches all of the elements of the claimed invention as stated above, but does not teach wherein the at least one electrical pulse comprises at least one first electrical pulse and at least one second electrical pulse, wherein directing delivery comprises directing delivery of the at least one first electrical pulse through a first pair of the stimulation electrodes and directing delivery of the at least one second electrical pulse through a second pair of the stimulation electrodes, but Goetz discloses stimulation directed to plurality of electrode combinations (paragraph 0039 – stimulation circuitry delivers pulses through selected two or more electrode combinations 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goetz into the system of Montgomery in order to measure different electrical field potentials for different pulses.

Re. claim 8-9 and 11, Montgomery further teaches wherein directing discrete measurement comprises directing discrete measurement of the electrical characteristic of the tissue using a first pair of the stimulation electrodes to produce a set of first measurements and directing discrete measurement of the electrical characteristic of the tissue using a second pair of the stimulation electrodes to produce a set of second measurements; and wherein directing discrete measurement comprises producing the first measurements and second measurements during, and after, both the at least first electrical pulse and the at least one second electrical pulse (paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2016/0051812 A1) as applied to claims 1-4, 6, 10, 13, and 17-20  above, and further in view of Bradley (US 2003/0139781 A1).
Re. claim 14-16, Montgomery teaches all of the elements of the claimed invention as stated above, but does not teach the extracting the spatial/temporal variation of the discrete measurements, deriving characterization of the tissue or patient, and altering the parameters based on the characterization. 
Bradley teaches an electrical stimulation system wherein the actions further comprise extracting a feature or recognizing a pattern in the discrete measurements or the temporal or spatial variation of the electrical characteristic, the actions further comprise deriving a characterization of the tissue or the patient using the extracted feature, the recognized pattern, or the temporal or spatial variation of the electrical characteristic, and the actions further comprise altering a set of stimulation parameters based on the characterization of the tissue or the patient, the extracted feature, the recognized pattern, or the temporal or spatial variation of the electrical characteristic (paragraphs 0063-0064,  figures 8-9 include measured potentials for monopolar and tripolar stimulation, displaying variability with different electrodes e1-8, characterizing electrode distance/orientation [paragraph 0063], where stimulation energy can be automatically adjusted using relative orientation of the electrodes/leads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation system of Montgomery to incorporate the feature extraction and characterization of tissue/patient as taught by Bradley in order to accommodate stimulation for appropriate changes in tissue/patient characterization.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to anticipate and/or render obvious to the determining a differential measurement by subtracting one of the first measurements from one of the second measurements.

Response to Arguments
Applicant’s arguments, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1 under Goetz (US 2010/0030286 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Montgomery (US 2016/0051812 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moffitt (US 2011/0106215 A1) teaches an electrical stimulation system measuring electric field potentials at a plurality of spatial points. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792